     Case 4:20-cv-00092-DPM-PSH Document 11 Filed 07/31/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

DEVERICK SCOTT
ADC #131042                                                   PLAINTIFF

v.                      No. 4:20-cv-92-DPM-PSH

DEXTER PAYNE, Director, ADC, et al.                       DEFENDANT

                                 ORDER
      1. On de nova review, the Court partly adopts and partly declines
the partial recommendation, Doc. 9, and partly sustains Scott's
objections, Doc. 10.
      2. In his objections, Scott abandons any retaliation claim against
Captain Plummer. Doc. 10 at 1. The Court therefore declines as moot
the recommendation about that claim.
      The Court declines the recommendation on Scott's retaliation
claim against Corporal Vineyard. The complaint is thin on alleging
retaliatory motive;    but construing it liberally and considering the
alleged timeline, it's sufficient to pass screening.
      Finally, although the Court agrees that Scott's conditions of
confinement claim fails, this conclusion is not based on the lack of
injury. Doc. 9 at 9. As Scott notes, one can seek nominal damages
without a showing of actual injury.              E.g., Royal v. Kautzky,
    Case 4:20-cv-00092-DPM-PSH Document 11 Filed 07/31/20 Page 2 of 2



375 F.3d 720, 723 (8th Cir. 2004).        The other reasons given by the
Magistrate Judge are correct.
     3. The Court adopts the remainder of the recommendation.
Scott's conditions of confinement, corrective inaction, and failure to
protect claims fail. Scott gives more particulars about the dashing and
flooding incidents in his objections. Doc. 10 at 2. But if he wants to
allege new or additional facts, he must get permission to amend his
complaint; he can't flesh out his claims in his objections.
                                *     *     *
     Partial recommendation, Doc. 9, partly adopted and partly
declined. Scott's retaliation claim against Vineyard goes forward. All
other claims and Defendants are dismissed without prejudice.
     So Ordered.


                                    D.P. Marshall Jr.
                                    United States District Judge




                                     -2-
